DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2021 has been entered. Claims 17-20 remain withdrawn. Claims 1-16 remain pending in the application.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “brake mechanism” (note that the specification points to a pin with numeral 8 referred to as the brake mechanism; hence it is submitted that the drawings do not show with any sufficient illustration the claimed “brake” or the “brake mechanism”), “a wheel”, “a motor”, “first state of the at least one climb assist component”, “second state of the at least one climb assist component”, “third state of the at least one fall arrest component”, and “fourth state of the at least one fall arrest component”.    
Note 1 that the drawings do not have separate, distinct or discernable numerals/components that a person of ordinary skill in the art can tell between which components is the “climb assist” and which is the “fall arrest” and similarly which component is the “at least one fall arrest component” and which is the “at least one climb assist component”.
Note 2 that the drawings do not show how the claimed wheel which is part of the fall arrest component engages the track while the brake which is also part of the fall arrest component engages the rope or cable. The drawings fail to illustrate the device in function or as attached to the structure shown in fig. 1.
Note 3 that the drawings do not illustrate the manner in which a motor can engage the rope or cable and maintain a taut connection between the rope or cable and the track.
The above detailed components must be shown or the feature(s) canceled from the claim(s).  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are being rejected as failing to comply with the written description requirement. Examiner submits that the disclosure as a whole does not disclose the invention in a manner that allows a person of ordinary skill in the art to re-produce it. Firstly, as evidenced by the significantly lack of illustrations of claimed components in the drawings which majorly contributes to understanding or the lack thereof of the invention as a whole; and secondly, by the lack of any mention in the description/specification for any of the states i.e. first state, second state, third state, and fourth state distinctly recited and required by independent claim 1. 
Dependent claims are rejected since they depend from a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the fall arrest component comprising a wheel connected to a track via a rope or cable, and a brake configured to engage the rope or cable”; the specification in paragraph [0037] states that “The brake mechanism 8 may include a small wheel”; indefiniteness arises because there is no numeral throughout the specification that refers to a wheel and secondly because the track and the wheel are being claimed as two different separate components. In addition; in light of that the drawings do not show how the claimed wheel which is part of the fall arrest component engages the track via the rope or cable while the brake which is also part of the fall arrest component engages the rope or cable. 
The specification states in paragraph [0013] “the track 28 may include a cable”; while the claim recites them as two different separate components. 
Claim 1 recites “a motor to engage the rope or cable and maintain a taut connection between the rope or cable and the track” it is not understood how said limitation takes place or how the disclosed device performs this limitation.
Claim 1 recites “to generate a signal to cause at least one of:
(1) the at least one climb assist component to transition from a first state to a second state in response to information received from the at least one fall arrest component; and 
(2) the at least one fall arrest component to transition from a third state to a fourth state in response to information received from the at least one climb assist component”; major indefiniteness arises due to the lack of disclosure neither in the specification nor in the drawings for any of the above recited states. 
Dependent claims are rejected since they depend from a rejected claim.
Note: that the claims are replete with clarity and indefiniteness issues. Above are non-limiting examples only of clarity issues; however, the claims in their entirety needs to be reviewed and correct for similar issues in order to clearly point out and distinctly claim the subject matter which the applicant regards as his invention.

Allowable Subject Matter
Note that currently and due to the numerous and significant drawings and 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph issues, the claims cannot be indicated as allowable. Also note that: upon clarifying and corrected all of the above detailed issue along with submitting the proper drawings to comply with 37 CFR 1.121(d), prior art may or may not be applicable. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to pto-892 form for list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        

/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634